Title: To Alexander Hamilton from James McHenry, 6 [September] 1798
From: McHenry, James
To: Hamilton, Alexander



Trenton 6 [September] 1798
My dear Hamilton.

The inclosures will explain to you, infinitely better than the longest letter I could write, the objects to which they refer. Do not I pray you, in writing or otherwise betray the confidence which has induced me to deal thus with you or make extracts or copies.
I hope you will acquiesce in the necessity which seems to govern, and save us from the confusion which may result from a different conduct.
Return the papers immediately.
Yours

James McHenry

